EXHIBIT 10.1

ATHERSYS, INC. LONG-TERM INCENTIVE PLAN

1. Purpose. The purpose of this Long-Term Incentive Plan (the “Plan”) is to
attract and retain officers, other employees, Directors, consultants and other
independent contractors of Athersys, Inc., a Delaware corporation
(the “Company”), and its Subsidiaries and to provide to such persons incentives
and rewards for performance.

2. Definitions. As used in this Plan,

(a) “Administrator” means, (i) with respect to awards granted to executive
officers of the Company (as defined in Rule 3b-7 under the Exchange Act) and to
Non-Employee Directors under Section 9 of this Plan, the Board, and (ii) with
respect to awards granted to all other Participants, the Compensation Committee.

(b) “Appreciation Right” means a right granted pursuant to Section 5 or
Section 9 of this Plan, and will include both Free-Standing Appreciation Rights
and Tandem Appreciation Rights.

(c) “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Free-Standing Appreciation Right or a Tandem
Appreciation Right.

(d) “Board” means the Board of Directors of the Company and, to the extent of
any delegation by the Board to a committee (or subcommittee thereof) pursuant to
Section 11 of this Plan, such committee (or subcommittee).

(e) “Change in Control” has the meaning set forth in Section 13 of this Plan.

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(g) “Common Shares” means the shares of common stock, par value $0.001 per
share, of the Company or any security into which such Common Shares may be
changed by reason of any transaction or event of the type referred to in
Section 12 of this Plan.

(h) “Company” means Athersys, Inc., a Delaware corporation and its successors.

(i) “Compensation Committee” means the Compensation Committee (or any successor
committee) appointed by the Board in accordance with the regulations of the
Company consisting of at least three Directors who each qualify as (i) a person
who is a “Non-Employee Director” of the Company within the meaning of Rule 16b-3
of the Securities and Exchange Commission promulgated under the Exchange Act and
(ii) an “outside director” within the meaning of Section 162(m) of the Code, and
who satisfy any applicable standards of independence under the federal
securities and tax laws and the listing standards of the NASDAQ Stock Market or
any other national securities exchange on which the Common Shares are listed, as
in effect from time to time.

(j) “Covered Employee” means a Participant who is, or is determined by the Board
or Compensation Committee to be likely to become, a “covered employee” within
the meaning of Section 162(m) of the Code (or any successor provision).

(k) “Date of Grant” means the date specified by the Administrator on which a
grant of Option Rights, Appreciation Rights, Performance Shares, Performance
Units or other awards contemplated by Section 10 of this Plan, or a grant or
sale of Restricted Stock, Restricted Stock Units, or other awards contemplated
by Section 10 of this Plan will become effective (which date will not be earlier
than the date on which the Administrator takes action with respect thereto).

(l) “Director” means a member of the Board of Directors of the Company.



--------------------------------------------------------------------------------

(m) “Effective Date” means the date of approval of this Plan by the Company’s
stockholders.

(n) “Evidence of Award” means an agreement, certificate, resolution or other
type or form of writing or other evidence approved by the Administrator that
sets forth the terms and conditions of the awards granted. An Evidence of Award
may be in an electronic medium, may be limited to notation on the books and
records of the Company and, with the approval of the Administrator, need not be
signed by a representative of the Company or a Participant.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

(p) “Free-Standing Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 or Section 9 of this Plan that is not granted in tandem
with an Option Right.

(q) “Incentive Stock Options” means Option Rights that are intended to qualify
as “incentive stock options” under Section 422 of the Code or any successor
provision.

(r) “Incumbent Directors” means the individuals who, as of the Effective Date,
are Directors of the Company and any individual becoming a Director subsequent
to the Effective Date whose election, nomination for election by the Company’s
stockholders, or appointment was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board.

(s) “Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares or Performance Units or, when so determined by the
Administrator, Option Rights, Appreciation Rights, Restricted Stock, Restricted
Stock Units, dividend credits or other awards pursuant to this Plan. Management
Objectives may be described in terms of Company-wide objectives or objectives
that are related to the performance of the individual Participant or of the
Subsidiary, division, department, region or function within the Company or
Subsidiary in which the Participant is employed. The Management Objectives may
be made relative to the performance of other companies or subsidiaries,
divisions, departments, regions or functions within such other companies, and
may be made relative to an index or one or more of the performance criteria
themselves. The Administrator may grant awards subject to Management Objectives
that are either Qualified Performance-Based Awards or are not Qualified
Performance-Based Awards. The Management Objectives applicable to any Qualified
Performance-Based Award to a Covered Employee will be based on one or more, or a
combination, of the following criteria:

 

  •  

Strategic Initiative Key Deliverable Metrics consisting of one or more of the
following: product development; strategic partnering; research and development;
vitality index; market penetration; geographic business expansion goals; cost
targets; customer satisfaction; employee satisfaction; management of employment
practices and employee benefits; supervision of litigation and information
technology; goals relating to acquisitions or divestitures of subsidiaries,
affiliates and joint ventures; achievement of drug development milestones;
regulatory achievements including approval of a compound; progress of internal
research or clinical programs; progress of partnered programs; completing phases
of a clinical study (including the treatment phase); announcing or presenting
preliminary or final data from clinical studies (in each case whether on
particular timelines or generally); timely completion of clinical trials;
submission of INDs and NDAs and other regulatory achievements; financing,
investor relation, analysts and communication; manufacturing achievements
(including obtaining particular yields from manufacturing runs and other
measurable objectives related to process development activities); strategic
partnerships or transactions (including in-licensing and out-licensing of
intellectual property); co-development, co-marketing, profit sharing, joint
venture or other similar arrangements; and financing and other capital raising
transactions (including sales of the Company’s equity or debt securities);

 

A-2



--------------------------------------------------------------------------------

  •  

Operations (e.g., economic value-added; productivity; operating efficiency; cost
reductions; recruiting and retaining personnel; implementation or completion of
projects and processes; internal controls; implementation, completion or
attainment of measurable objectives with respect to research, development,
manufacturing, commercialization, products or projects, production volume
levels, acquisitions and divestitures);

 

  •  

Cash Flow (e.g., EBITDA; free cash flow; free cash flow with or without specific
capital expenditure target or range, including or excluding divestments and/or
acquisitions; total cash flow; cash flow in excess of cost of capital or
residual cash flow or cash flow return on investment, budget management);

 

  •  

Working Capital (e.g., working capital divided by sales; days’ sales
outstanding; days’ sales inventory; days’ sales in payables; improvement in or
attainment of expense levels or working capital levels);

 

  •  

Liquidity Measures (e.g., debt-to-capital; debt-to-EBITDA; total debt ratio;
debt reduction);

 

  •  

Sales Growth, Gross Margin Growth, Cost Initiative and Stock Price Metrics
(e.g., revenues; revenue growth; revenue growth outside the United States; gross
margin and gross margin growth; material margin and material margin growth;
stock price appreciation; total return to stockholders; sales and administrative
costs divided by sales; sales and administrative costs divided by profits);

 

  •  

Profits (e.g., operating income; EBIT; EBT; net income, earnings per share;
residual or economic earnings; economic profit — these profitability metrics
could be measured before certain specified special items and/or subject to GAAP
definition);

 

  •  

Profit Margins (e.g., Profits divided by revenues; gross margins and material
margins divided by revenues; material margin divided by sales units); and

 

  •  

Returns (e.g., Profits or Cash Flow returns on: assets, invested capital, net
capital employed, and equity).

If the Compensation Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which it conducts its business, or other events or circumstances
render the Management Objectives unsuitable, the Compensation Committee may in
its discretion modify such Management Objectives or the related minimum
acceptable level of achievement, in whole or in part, as the Compensation
Committee deems appropriate and equitable, except in the case of a Qualified
Performance-Based Award (other than in connection with a Change in Control)
where such action would result in the loss of the otherwise available exemption
of the award under Section 162(m) of the Code. In such case, the Compensation
Committee will not make any modification of the Management Objectives or minimum
acceptable level of achievement with respect to a Covered Employee.

(t) “Market Value per Share” means, as of any particular date, the closing sales
price of the Common Shares or, as determined by the Administrator, the average
closing sales price of the Common Shares over a period of time, either before or
after any particular date, of one to ten days, as reported on the NASDAQ Stock
Market (including, without limitation, the NASDAQ Global Select Market, the
NASDAQ Global Market or the NASDAQ Capital Market, as applicable) or, if not
listed on such exchange, on any other national securities exchange on which the
Common Shares are listed or, if not listed on any such other national securities
exchange, the NASD OTC Bulletin Board or any other quotation facility on which
the Common Shares are quoted. If there is no regular trading market for such
Common Shares, the Market Value per Share shall be determined by the
Administrator.

(u) “Non-Employee Director” means a Director who is not an employee of the
Company or any Subsidiary.

(v) “Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.

 

A-3



--------------------------------------------------------------------------------

(w) “Option Price” means the purchase price payable on exercise of an Option
Right.

(x) “Option Right” means the right to purchase Common Shares upon exercise of an
option granted pursuant to Section 4 or Section 9 of this Plan.

(y) “Participant” means a person who is selected by the Administrator to receive
benefits under this Plan and who is at the time an officer or other employee of
the Company or any one or more of its Subsidiaries, or who has agreed to
commence serving in such capacities within 90 days of the Date of Grant, or who
is a consultant or other independent contractor, or a Non-Employee Director who
receives Common Shares or an award of Option Rights, Appreciation Rights,
Restricted Stock, Restricted Stock Units or other awards under this Plan. The
term “Participant” shall also include any person who provides services to the
Company or a Subsidiary that are equivalent to those typically provided by an
employee.

(z) “Performance Period” means, in respect of a Performance Share or Performance
Unit, a period of time established pursuant to Section 8 of this Plan within
which the Management Objectives relating to such Performance Share or
Performance Unit are to be achieved.

(aa) “Performance Share” means a bookkeeping entry that records the equivalent
of one Common Share awarded pursuant to Section 8 of this Plan.

(bb) “Performance Unit” means a bookkeeping entry awarded pursuant to Section 8
of this Plan that records a unit equivalent to $1.00 or such other value as is
determined by the Administrator.

(cc) “Plan” means this Athersys, Inc. Amended and Restated 2007 Long-Term
Incentive Plan (as Amended and Restated Effective June 18, 2013), as it may be
amended from time to time.

(dd) “Qualified Performance-Based Award” means any award of Performance Shares,
Performance Units, Restricted Stock, Restricted Stock Units, or other awards
contemplated under Section 10 of this Plan, or portion of such award, to a
Covered Employee that is intended to satisfy the requirements for “qualified
performance-based compensation” under Section 162(m) of the Code.

(ee) “Restricted Stock” means Common Shares granted or sold pursuant to
Section 6 or Section 9 of this Plan as to which neither the substantial risk of
forfeiture nor the prohibition on transfers has expired.

(ff) “Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions, as provided in Section 7 or Section 9 of this
Plan.

(gg) “Restricted Stock Unit” means an award made pursuant to Section 7 or
Section 9 of this Plan of the right to receive Common Shares or cash at the end
of a specified period.

(hh) “Spread” means the excess of the Market Value per Share on the date when an
Appreciation Right is exercised, or on the date when Option Rights are
surrendered in payment of the Option Price of other Option Rights, over the
Option Price or Base Price provided for in the related Option Right or
Free-Standing Appreciation Right, respectively.

(ii) “Subsidiary” means a corporation, company or other entity (i) at least
50 percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but at least
50 percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company except that for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which at the time the
Company owns or controls, directly or indirectly, at least 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation.

 

A-4



--------------------------------------------------------------------------------

(jj) “Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 5 or Section 9 of this Plan that is granted in tandem with an Option
Right.

(kk) “Voting Stock” means securities entitled to vote generally in the election
of directors.

3. Shares Available Under the Plan.

(a) Maximum Shares Available Under Plan.

 

  (i) Subject to adjustment as provided in Section 12 of this Plan, the number
of Common Shares that may be issued or transferred (A) upon the exercise of
Option Rights or Appreciation Rights, (B) as Restricted Stock and released from
substantial risks of forfeiture thereof, (C) in payment of Restricted Stock
Units, (D) in payment of Performance Shares or Performance Units that have been
earned, (E) as awards to Non-Employee Directors, (F) as other awards
contemplated by Section 10 of this Plan, or (G) in payment of dividend
equivalents paid with respect to awards made under this Plan, will not exceed in
the aggregate 10,035,000 Common Shares (which includes 3,035,000 shares approved
for the 2007 Amended and Restated Long-Term Incentive Plan, 1,000,000 shares
approved when the Plan was amended and restated effective June 16, 2011 and
6,000,000 shares approved when the Plan was amended effective June 18, 2013),
plus any Common Shares relating to awards that expire or are forfeited or
cancelled under this Plan. Such shares may be shares of original issuance or
treasury shares or a combination of the foregoing.

 

  (ii) Common Shares covered by an award granted under this Plan shall not be
counted as used unless and until they are actually issued and delivered to a
Participant and, therefore, the total number of shares available under this Plan
as of a given date shall not be reduced by any shares relating to prior awards
that have expired or have been forfeited or cancelled. Upon payment in cash of
the benefit provided by any award granted under this Plan, any Common Shares
that were covered by that award will be available for issue or transfer
hereunder. Notwithstanding anything to the contrary contained herein: (A) if
Common Shares are tendered or otherwise used in payment of the Option Price of
an Option Right, the total number of shares covered by the Option Right being
exercised shall count against the aggregate plan limit described above;
(B) Common Shares withheld by the Company to satisfy the tax withholding
obligation shall count against the aggregate plan limit described above; and
(C) the number of Common Shares covered by an Appreciation Right, to the extent
that it is exercised and settled in Common Shares, and whether or not shares are
actually issued to the Participant upon exercise of the Appreciation Right,
shall be considered issued or transferred pursuant to this Plan. In the event
that the Company repurchases shares with Option Right proceeds, those shares
will not be added to the aggregate plan limit described above. If, under this
Plan, a Participant has elected to give up the right to receive compensation in
exchange for Common Shares based on fair market value, such Common Shares will
not count against the aggregate plan limit described above.

(b) Life of Plan Limits.

 

  (i) Notwithstanding anything in this Section 3, or elsewhere in this Plan, to
the contrary and subject to adjustment as provided in Section 12 of this Plan,
the aggregate number of Common Shares actually issued or transferred by the
Company upon the exercise of Incentive Stock Options will not exceed 10,035,000
Common Shares.

 

  (ii) The number of shares issued as Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units and other awards under Section 10 of
this Plan (after taking into account any forfeitures and cancellations) will not
during the life of this Plan in the aggregate exceed 10,035,000 Common Shares.

 

  (iii) Awards will not be granted under Section 9 and Section 10 of this Plan
to the extent they would involve the issuance of more than 10,035,000 shares in
the aggregate.

 

A-5



--------------------------------------------------------------------------------

(c) Individual Participant Limits. Notwithstanding anything in this Section 3,
or elsewhere in this Plan to the contrary, and subject to adjustment as provided
in Section 12 of this Plan:

 

  (i) No Participant will be granted Option Rights or Appreciation Rights, in
the aggregate, for more than 750,000 Common Shares during any calendar year.

 

  (ii) No Participant will be granted Qualified Performance-Based Awards of
Restricted Stock or Restricted Stock Units, Performance Shares or other awards
under Section 10 of this Plan, in the aggregate, for more than 750,000 Common
Shares during any calendar year.

 

  (iii) Notwithstanding any other provision of this Plan to the contrary, in no
event will any Participant in any calendar year receive a Qualified
Performance-Based Award of Performance Units having an aggregate maximum value
as of their respective Dates of Grant in excess of $3,000,000.

4. Option Rights. The Administrator may, from time to time and upon such terms
and conditions as it may determine, authorize the granting to Participants of
options to purchase Common Shares. Each such grant will be subject to all of the
requirements contained in the following provisions:

(a) Each grant will specify the number of Common Shares to which it pertains
subject to the limitations set forth in Section 3 of this Plan.

(b) Each grant will specify an Option Price per share, which may not be less
than the Market Value per Share on the Date of Grant.

(c) Each grant will specify whether the Option Price will be payable (i) in cash
or by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
Common Shares owned by the Optionee having a value at the time of exercise equal
to the total Option Price (or other consideration authorized pursuant to
Section 4(d)), (iii) by a combination of such methods of payment, or (iv) by
such other methods as may be approved by the Administrator.

(d) The Administrator may determine, at the Date of Grant, that payment of the
Option Price of any Option Right (other than an Incentive Stock Option) may also
be made in whole or in part in the form of Restricted Shares or other Common
Shares that are forfeitable or subject to restrictions on transfer. Unless
otherwise determined by the Administrator at the Date of Grant, whenever any
Option Price is paid in whole or in part by means of any of the forms of
consideration specified in this Section 4(d), the Common Shares received upon
the exercise of the Option Rights shall be subject to the same risks of
forfeiture or restrictions on transfer as may correspond to any that apply to
the consideration surrendered; provided, however, that such risks of forfeiture
or restrictions on transfer shall apply only to the same number of Common Shares
received by the Optionee as applied to the forfeitable or restricted Common
Shares surrendered by the Optionee.

(e) To the extent permitted by law, any grant may provide for deferred payment
of the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares to which such exercise
relates.

(f) To the extent permitted by law, any grant may provide for payment of the
Option Price, at the election of the Optionee, in installments, with or without
interest, upon terms determined by the Administrator.

(g) Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.

(h) Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary that is necessary before the Option
Rights or installments thereof will become exercisable. A grant of Option Rights
may provide for the earlier exercise of such Option Rights in the event of the
retirement, death or disability of a Participant, involuntary termination of a
Participant’s employment by the Company without cause, or a Change in Control.
Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.

 

A-6



--------------------------------------------------------------------------------

(i) Option Rights granted under this Plan may be (i) options, including, without
limitation, Incentive Stock Options, that are intended to qualify under
particular provisions of the Code, (ii) options that are not intended so to
qualify, or (iii) combinations of the foregoing. Incentive Stock Options may
only be granted to Participants who meet the definition of “employees” under
Section 3401(c) of the Code.

(j) The exercise of an Option Right will result in the cancellation on a share-
for-share basis of any Tandem Appreciation Right authorized under Section 5 of
this Plan.

(k) No Option Right will be exercisable more than 10 years from the Date of
Grant.

(l) Each grant of Option Rights will be evidenced by an Evidence of Award. Each
Evidence of Award shall be subject to this Plan and shall contain such terms and
provisions, consistent with this Plan, as the Administrator may approve.

5. Appreciation Rights.

(a) The Administrator may also authorize the granting (i) to any Optionee, of
Tandem Appreciation Rights in respect of Option Rights granted hereunder, and
(ii) to any Participant, of Free-Standing Appreciation Rights. A Tandem
Appreciation Right will be a right of the Optionee, exercisable by surrender of
the related Option Right, to receive from the Company an amount determined by
the Administrator, which will be expressed as a percentage of the Spread (not
exceeding 100 percent) at the time of exercise. Tandem Appreciation Rights may
be granted at any time prior to the exercise or termination of the related
Option Rights; provided, however, that a Tandem Appreciation Right awarded in
relation to an Incentive Stock Option must be granted concurrently with such
Incentive Stock Option. A Free-Standing Appreciation Right will be a right of
the Participant to receive from the Company an amount determined by the
Administrator, which will be expressed as a percentage of the Spread
(not exceeding 100 percent) at the time of exercise.

(b) Each grant of Appreciation Rights will be subject to all of the requirements
contained in the following provisions:

 

  (i) Any grant may specify that the amount payable on exercise of an
Appreciation Right may be paid by the Company in cash, in Common Shares or in
any combination thereof and may either grant to the Participant or retain in the
Administrator the right to elect among those alternatives.

 

  (ii) Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Administrator at
the Date of Grant.

 

  (iii) Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.

 

  (iv) Any grant may specify that such Appreciation Right may be exercised only
in the event of, or earlier in the event of, the retirement, death or disability
of a Participant, involuntary termination of a Participant’s employment by the
Company other than for cause, or a Change in Control.

 

  (v) Any grant of Appreciation Rights may specify Management Objectives that
must be achieved as a condition of the exercise of such Appreciation Rights.

 

  (vi) Each grant of Appreciation Rights will be evidenced by an Evidence of
Award, which Evidence of Award will describe such Appreciation Rights, identify
the related Option Rights (if applicable), and contain such other terms and
provisions, consistent with this Plan, as the Administrator may approve.

(c) Any grant of Tandem Appreciation Rights will provide that such Tandem
Appreciation Rights may be exercised only at a time when the related Option
Right is also exercisable and at a time when the Spread is positive, and by
surrender of the related Option Right for cancellation. Successive grants of
Tandem Appreciation Rights may be made to the same Participant regardless of
whether any Tandem Appreciation Rights previously granted to the Participant
remain unexercised.

 

A-7



--------------------------------------------------------------------------------

(d) Regarding Free-Standing Appreciation Rights only:

 

  (i) Each grant will specify in respect of each Free-Standing Appreciation
Right a Base Price, which may not be less than the Market Value per Share on the
Date of Grant;

 

  (ii) Successive grants may be made to the same Participant regardless of
whether any Free-Standing Appreciation Rights previously granted to the
Participant remain unexercised; and

 

  (iii) No Free-Standing Appreciation Right granted under this Plan may be
exercised more than 10 years from the Date of Grant.

6. Restricted Stock. The Administrator may also authorize the grant or sale of
Restricted Stock to Participants. Each such grant or sale will be subject to all
of the requirements contained in the following provisions:

(a) Each such grant or sale will constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

(c) Each such grant or sale will provide that the Restricted Stock covered by
such grant or sale that vests upon the passage of time will be subject to a
“substantial risk of forfeiture” within the meaning of Section 83 of the Code
for a period to be determined by the Administrator at the Date of Grant, or may
provide that the Restricted Stock will vest upon the achievement of Management
Objectives (as provided in Section 6(e) below); provided, however, that if
Restricted Stock vests based on the passage of time rather than the achievement
of Management Objectives, the period of time will be no shorter than three
years, except that the restrictions may be removed ratably on at least an annual
basis during the three year period.

(d) Each such grant or sale will provide that during or after the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Administrator at the Date of Grant (which restrictions
may include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Stock to a continuing
substantial risk of forfeiture in the hands of any transferee).

(e) Any grant of Restricted Stock may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock; provided, however, that notwithstanding
subparagraph (c) above, restrictions relating to Restricted Stock that vests
upon the achievement of Management Objectives may not terminate sooner than one
year from the Date of Grant. Each grant may specify in respect of such
Management Objectives a minimum acceptable level of achievement and may set
forth a formula for determining the number of shares of Restricted Stock on
which restrictions will terminate if performance is at or above the minimum
level, but falls short of maximum achievement of the specified Management
Objectives. The grant of Restricted Stock will specify that, before the
termination or early termination of restrictions applicable to such Restricted
Stock, the Compensation Committee must determine that the Management Objectives
have been satisfied; provided, however, that notwithstanding Section 6(c) above,
the substantial risk of forfeiture relating to Restricted Stock that vests upon
the achievement of Management Objectives may not terminate sooner than one year
from the Date of Grant.

(f) Notwithstanding anything to the contrary contained in this Plan, any grant
or sale of Restricted Stock may provide for the earlier lapse of the substantial
risk of forfeiture in the event of the retirement, death or disability of a
Participant, involuntary termination of a Participant’s employment by the
Company without cause, or a Change in Control.

 

A-8



--------------------------------------------------------------------------------

(g) Any such grant or sale of Restricted Stock may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional shares of
Restricted Stock, which may be subject to the same restrictions as the
underlying award; provided, however, that dividends or other distributions on
Restricted Stock with restrictions that lapse as a result of the achievement of
Management Objectives shall be deferred until and paid contingent upon the
achievement of the applicable Management Objectives.

(h) Each grant or sale of Restricted Stock will be evidenced by an Evidence of
Award and will contain such terms and provisions, consistent with this Plan, as
the Administrator may approve. Unless otherwise directed by the Administrator,
(i) all certificates representing shares of Restricted Stock will be held in
custody by the Company until all restrictions thereon will have lapsed, together
with a stock power or powers executed by the Participant in whose name such
certificates are registered, endorsed in blank and covering such Shares, or
(ii) all shares of Restricted Stock will be held at the Company’s transfer agent
in book entry form with appropriate restrictions relating to the transfer of
such shares of Restricted Stock.

7. Restricted Stock Units. The Administrator may also authorize the granting or
sale of Restricted Stock Units to Participants. Each such grant or sale will be
subject to all of the requirements contained in the following provisions:

(a) Each such grant or sale will constitute the agreement by the Company to
deliver Common Shares or cash to the Participant in the future in consideration
of the performance of services, but subject to the fulfillment of such
conditions (which may include the achievement of Management Objectives) during
the Restriction Period as the Administrator may specify. If a grant of
Restricted Stock Units specifies that the Restriction Period will terminate upon
the achievement of Management Objectives, then, notwithstanding anything to the
contrary contained in subparagraph (c) below, such Restriction Period may not
terminate sooner than one year from the Date of Grant. Each grant may specify in
respect of such Management Objectives a minimum acceptable level of achievement
and may set forth a formula for determining the number of Restricted Stock Units
on which restrictions will terminate if performance is at or above the minimum
level, but falls short of maximum achievement of the specified Management
Objectives. The grant of such Restricted Stock Units will specify that, before
the termination or early termination of restrictions applicable to such
Restricted Stock Units, the Compensation Committee must determine that the
Management Objectives have been satisfied.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

(c) If the Restriction Period lapses only by the passage of time rather than the
achievement of Management Objectives as provided in subparagraph (a) above, each
such grant or sale will be subject to a Restriction Period of not less than
three years, except that a grant or sale may provide that the Restriction Period
will expire ratably during the Restriction Period as determined by the
Administrator.

(d) Notwithstanding anything to the contrary contained in this Plan, any grant
or sale of Restricted Stock Units may provide for the earlier lapse or other
modification of the Restriction Period in the event of the retirement, death or
disability of a Participant, involuntary termination of a Participant’s
employment by the Company without cause, or a Change in Control.

(e) During the Restriction Period, the Participant will have no right to
transfer any rights under his or her award and will have no rights of ownership
in the Common Shares deliverable upon payment of the Restricted Stock Units and
will have no right to vote them, but the Administrator may at the Date of Grant,
authorize the payment of dividend equivalents on such Restricted Stock Units on
either a current or deferred or contingent basis, either in cash or in
additional Common Shares; provided, however, that dividends or other
distributions on Common Shares underlying Restricted Stock Units with
restrictions that lapse as a result of the achievement of Management Objectives
shall be deferred until and paid contingent upon the achievement of the
applicable Management Objectives.

(f) Each grant or sale of Restricted Stock Units will specify the time and
manner of payment of the Restricted Stock Units that have been earned. Any grant
or sale may specify that the amount payable with respect thereto may be paid by
the Company in cash, in Common Shares or in any combination thereof and may
either grant to the Participant or retain in the Administrator the right to
elect among those alternatives.

 

A-9



--------------------------------------------------------------------------------

(g) Each grant or sale of Restricted Stock Units will be evidenced by an
Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Administrator may approve.

8. Performance Shares and Performance Units. The Administrator may also
authorize the granting of Performance Shares and Performance Units that will
become payable to a Participant upon achievement of specified Management
Objectives during the Performance Period. Each such grant will be subject to all
of the requirements contained in the following provisions:

(a) Each grant will specify the number of Performance Shares or Performance
Units to which it pertains, which number may be subject to adjustment to reflect
changes in compensation or other factors; provided, however, that no such
adjustment will be made in the case of a Qualified Performance-Based Award
(other than in connection with the death or disability of the Participant,
involuntary termination of a Participant’s employment by the Company without
cause, or a Change in Control) where such action would result in the loss of the
otherwise available exemption of the award under Section 162(m) of the Code.

(b) The Performance Period with respect to each Performance Share or Performance
Unit will be such period of time (not less than one year) commencing on the Date
of Grant as will be determined by the Administrator at the time of grant, which
may be subject to earlier lapse or other modification in the event of the
retirement, death or disability of a Participant, involuntary termination of a
Participant’s employment by the Company without cause, or a Change in Control.

(c) Any grant of Performance Shares or Performance Units will specify Management
Objectives which, if achieved, will result in payment or early payment of the
award, and each grant may specify in respect of such specified Management
Objectives a level or levels of achievement and will set forth a formula for
determining the number of Performance Shares or Performance Units that will be
earned if performance is at or above the minimum level or levels, but falls
short of maximum achievement of the specified Management Objectives. The grant
of Performance Shares or Performance Units will specify that, before the
Performance Shares or Performance Units will be earned and paid, the
Compensation Committee must determine that the Management Objectives have been
satisfied.

(d) Each grant will specify the time and manner of payment of Performance Shares
or Performance Units that have been earned. Any grant may specify that the
amount payable with respect thereto may be paid by the Company in cash, in
Common Shares or in any combination thereof and may either grant to the
Participant or retain in the Administrator the right to elect among those
alternatives.

(e) Any grant of Performance Shares may specify that the amount payable with
respect thereto may not exceed a maximum specified by the Administrator at the
Date of Grant. Any grant of Performance Units may specify that the amount
payable or the number of Common Shares issued with respect thereto may not
exceed maximums specified by the Administrator at the Date of Grant.

(f) The Administrator may, at the Date of Grant of Performance Shares, provide
for the payment of dividend equivalents to the holder thereof either in cash or
in additional Common Shares, subject in all cases to deferral and payment on a
contingent basis based on the Participant’s earning of the Performance Shares
with respect to which such dividend equivalents are paid.

(g) Each grant of Performance Shares or Performance Units will be evidenced by
an Evidence of Award and will contain such other terms and provisions,
consistent with this Plan, as the Administrator may approve.

 

A-10



--------------------------------------------------------------------------------

9. Awards to Non-Employee Directors. The Administrator may, from time to time
and upon such terms and conditions as it may determine, authorize the granting
to Non-Employee Directors of Option Rights, Appreciation Rights or other awards
contemplated by Section 10 of this Plan and may also authorize the grant or sale
of Common Shares, Restricted Stock or Restricted Stock Units to Non-Employee
Directors. Each grant of an award to a Non-Employee Director will be upon such
terms and conditions as approved by the Administrator, will not be required to
be subject to any minimum vesting period, and will be evidenced by an Evidence
of Award in such form as will be approved by the Administrator. Each grant will
specify in the case of an Option Right, an Option Price per share, and in the
case of a Free-Standing Appreciation Right, a Base Price per share, which will
not be less than the Market Value per Share on the Date of Grant. Each Option
Right and Free-Standing Appreciation Right granted under this Plan to a
Non-Employee Director will expire not more than 10 years from the Date of Grant
and will be subject to earlier termination as hereinafter provided. If a
Non-Employee Director subsequently becomes an employee of the Company or a
Subsidiary while remaining a member of the Board, any award held under this Plan
by such individual at the time of such commencement of employment will not be
affected thereby. Non-Employee Directors, pursuant to this Section 9, may be
awarded, or may be permitted to elect to receive, pursuant to procedures
established by the Administrator, all or any portion of their annual retainer,
meeting fees or other fees in Common Shares, Restricted Stock, Restricted Stock
Units or other awards under this Plan in lieu of cash.

10. Other Awards.

(a) The Administrator may, subject to limitations under applicable law, grant to
any Participant such other awards that may be denominated or payable in, valued
in whole or in part by reference to, or otherwise based on, or related to,
Common Shares or factors that may influence the value of such shares, including,
without limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Common Shares, purchase rights for Common
Shares, awards with value and payment contingent upon performance of the Company
or specified Subsidiaries, affiliates or other business units thereof or any
other factors designated by the Administrator, and awards valued by reference to
the book value of Common Shares or the value of securities of, or the
performance of specified Subsidiaries or affiliates or other business units of
the Company. The Administrator shall determine the terms and conditions of such
awards. Common Shares delivered pursuant to an award in the nature of a purchase
right granted under this Section 10 shall be purchased for such consideration,
paid for at such time, by such methods, and in such forms, including, without
limitation, cash, Common Shares, other awards, notes or other property, as the
Administrator shall determine.

(b) Cash awards, as an element of or supplement to any other award granted under
this Plan, may also be granted pursuant to this Section 10 of this Plan.

(c) The Administrator may grant Common Shares as a bonus, or may grant other
awards in lieu of obligations of the Company or a Subsidiary to pay cash or
deliver other property under this Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Administrator.

11. Administration of the Plan.

(a) This Plan will be administered by the Administrator. To the extent the
Compensation Committee is the Administrator, the Compensation Committee may from
time to time delegate all or any part of its authority under this Plan to any
subcommittee thereof. To the extent of any such delegation, references in this
Plan to the Administrator will be deemed to be references to such subcommittee.
A majority of the Administrator (or subcommittee) will constitute a quorum, and
the action of the members of the Administrator (or subcommittee) present at any
meeting at which a quorum is present, or acts unanimously approved in writing,
will be the acts of the Administrator (or subcommittee).

(b) The interpretation and construction by the Administrator of any provision of
this Plan or of any agreement, notification or document evidencing the grant of
Option Rights, Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units or other awards pursuant to Section 10 of
this Plan and any determination by the Administrator pursuant to any provision
of this Plan or of any such agreement, notification or document will be final
and conclusive. No member of the Administrator will be liable for any such
action or determination made in good faith.

(c) The Administrator or, to the extent of any delegation as provided in
Section 11(a), the subcommittee, may delegate to one or more of its members or
to one or more officers of the Company, or to one or more agents or advisors,
such administrative duties or powers as it may deem advisable, and the
Administrator, the subcommittee, or any person to whom duties or powers have
been delegated as aforesaid, may employ one or more persons to render advice
with respect to any responsibility the Administrator, the subcommittee or such
person may have under this Plan. The Administrator or the subcommittee may, by
resolution, authorize one or more officers of the Company to do one or both of
the following on the same basis as the Administrator or the subcommittee:

 

A-11



--------------------------------------------------------------------------------

(i) designate employees to be recipients of awards under this Plan; and
(ii) determine the size of any such awards; provided, however, that (A) the
Administrator or the subcommittee shall not delegate such responsibilities to
any such officer for awards granted to an employee who is an officer, Director,
or more than 10% beneficial owner of any class of the Company’s equity
securities that is registered pursuant to Section 12 of the Exchange Act, as
determined by the Administrator in accordance with Section 16 of the Exchange
Act; (B) the resolution providing for such authorization sets forth the total
number of Common Shares such officer(s) may grant; and (C) the officer(s) shall
report periodically to the Administrator or the subcommittee, as the case may
be, regarding the nature and scope of the awards granted pursuant to the
authority delegated.

12. Adjustments. The Compensation Committee shall make or provide for such
adjustments in the numbers of Common Shares authorized under this Plan, subject
to limits contained in Section 3 of this Plan, and covered by outstanding Option
Rights, Appreciation Rights, Restricted Stock Units, Performance Shares and
Performance Units granted hereunder and, if applicable, in the number of Common
Shares covered by other awards granted pursuant to Section 10 hereof, in the
Option Price and Base Price, and in the kind of shares covered thereby, as the
Compensation Committee, in its sole discretion may determine is equitably
required to prevent dilution or enlargement of the rights of Participants or
Optionees that otherwise would result from (a) any stock dividend, extraordinary
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, or (b) any Change in Control, merger,
consolidation, spin-off, split- off, spin-out, split-up, reorganization, partial
or complete liquidation or other distribution of assets, issuance of rights or
warrants to purchase securities, or (c) any other corporate transaction or event
having an effect similar to any of the foregoing. Moreover, in the event of any
such transaction or event, the Compensation Committee, in its discretion, may
provide in substitution for any or all outstanding awards under this Plan such
alternative consideration (including cash), if any, as it may determine to be
equitable in the circumstances and may require in connection therewith the
surrender of all awards so replaced. The Compensation Committee shall also make
or provide for such adjustments in the numbers of shares specified in Section 3
of this Plan as the Compensation Committee in its sole discretion, exercised in
good faith, may determine is appropriate to reflect any transaction or event
described in this Section 12; provided, however, that any such adjustment to the
number specified in Section 3(b) will be made only if and to the extent that
(i) such adjustment would not cause any option intended to qualify as an
Incentive Stock Option to fail so to qualify and (ii) such adjustment would not
result in negative tax consequences under Section 409A of the Code. Without
limiting the generality of the foregoing, in the event that the Company issues
warrants or other rights to acquire Common Shares on a pro rata basis to all
stockholders, the Compensation Committee shall make such adjustments in the
number of Common Shares authorized under this Plan and in the limits contained
herein as it may deem to be equitable, including, without limitation,
proportionately increasing the number of authorized Common Shares or any such
limit.

13. Change in Control. For purposes of this Plan, except as may be otherwise
prescribed by the Administrator in an Evidence of Award made under this Plan, a
“Change in Control” shall be deemed to have occurred upon the occurrence of any
of the following events:

(a) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) is or becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or
more of the combined voting power of the then-outstanding Voting Stock of the
Company; provided, however, that:

 

  (i) for purposes of this Section 13(a), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition of Voting Stock of the
Company directly from the Company that is approved by a majority of the
Incumbent Directors, (B) any acquisition of Voting Stock of the Company by the
Company or any Subsidiary, (C) any acquisition of Voting Stock of the Company by
the trustee or other fiduciary holding securities under any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, and (D) any acquisition of Voting Stock of the Company by any Person
pursuant to a Business Transaction that complies with clauses (i), (ii) and
(iii) of Section 13(c) below;

 

A-12



--------------------------------------------------------------------------------

  (ii) a Change in Control will not be deemed to have occurred if a Person is or
becomes the beneficial owner of 35% or more of the Voting Stock of the Company
as a result of a reduction in the number of shares of Voting Stock of the
Company outstanding pursuant to a transaction or series of transactions that is
approved by a majority of the Incumbent Directors unless and until such Person
thereafter becomes the beneficial owner of any additional shares of Voting Stock
of the Company representing 1% or more of the then-outstanding Voting Stock of
the Company, other than as a result of a stock dividend, stock split or similar
transaction effected by the Company in which all holders of Voting Stock are
treated equally; and

 

  (iii) if at least a majority of the Incumbent Directors determine in good
faith that a Person has acquired beneficial ownership of 35% or more of the
Voting Stock of the Company inadvertently, and such Person divests as promptly
as practicable but no later than the date, if any, set by the Incumbent Board a
sufficient number of shares so that such Person beneficially owns less than 35%
of the Voting Stock of the Company, then no Change in Control shall have
occurred as a result of such Person’s acquisition; or

(b) a majority of the Board ceases to be comprised of Incumbent Directors; or

(c) the consummation of a reorganization, merger or consolidation, or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of the stock or assets of another corporation, or other
transaction (each, a “Business Transaction”), unless, in each case, immediately
following such Business Transaction (i) the Voting Stock of the Company
outstanding immediately prior to such Business Transaction continues to
represent (either by remaining outstanding or by being converted into Voting
Stock of the surviving entity or any parent thereof), more than 60% of the
combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Transaction (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (ii) no Person (other than the Company, such entity resulting
from such Business Transaction or any employee benefit plan (or related trust)
sponsored or maintained by the Company, any Subsidiary or such entity resulting
from such Business Transaction) beneficially owns, directly or indirectly, 50%
or more of the combined voting power of the then outstanding shares of Voting
Stock of the entity resulting from such Business Transaction, and (iii) at least
a majority of the members of the Board of Directors of the entity resulting from
such Business Transaction were Incumbent Directors at the time of the execution
of the initial agreement or of the action of the Board providing for such
Business Transaction; or

(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Transaction that
complies with clauses (i), (ii) and (iii) of Section 13(c) above.

14. Non U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Administrator may provide for such
special terms for awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company under an agreement with a foreign
nation or agency, as the Administrator may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Administrator may approve such supplements to or amendments, restatements or
alternative versions of this Plan (including, without limitation, sub-plans) as
it may consider necessary or appropriate for such purposes, without thereby
affecting the terms of this Plan as in effect for any other purpose, and the
Secretary or other appropriate officer of the Company may certify any such
document as having been approved and adopted in the same manner as this Plan. No
such special terms, supplements, amendments or restatements, however, will
include any provisions that are inconsistent with the terms of this Plan as then
in effect unless this Plan could have been amended to eliminate such
inconsistency without further approval by the stockholders of the Company.

15. Transferability.

(a) Except as otherwise determined by the Administrator, no Option Right,
Appreciation Right or other derivative security granted under this Plan shall be
transferable by the Participant except by will or the laws of descent and
distribution. Except as otherwise determined by the Administrator, Option Rights
and Appreciation Rights will be exercisable during the Participant’s lifetime
only by him or her or, in the event of the Participant’s legal incapacity to do
so, by his or her guardian or legal representative acting on behalf of the
Participant in a fiduciary capacity under state law and/or court supervision.

 

A-13



--------------------------------------------------------------------------------

(b) The Administrator may specify at the Date of Grant that part or all of the
Common Shares that are (i) to be issued or transferred by the Company upon the
exercise of Option Rights or Appreciation Rights, upon the termination of the
Restriction Period applicable to Restricted Stock Units or upon payment under
any grant of Performance Shares or Performance Units or (ii) no longer subject
to the substantial risk of forfeiture and restrictions on transfer referred to
in Section 6 of this Plan, will be subject to further restrictions on transfer.

16. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Administrator) may include relinquishment
of a portion of such benefit. If a Participant’s benefit is to be received in
the form of Common Shares, and such Participant fails to make arrangements for
the payment of tax, the Company shall withhold such Common Shares having a value
equal to the amount required to be withheld. Notwithstanding the foregoing, when
a Participant is required to pay the Company an amount required to be withheld
under applicable income and employment tax laws, the Participant may elect to
satisfy the obligation, in whole or in part, by electing to have withheld, from
the Shares required to be delivered to the Participant, Common Shares having a
value equal to the amount required to be withheld (except in the case of
Restricted Stock where an election under Section 83(b) of the Code has been
made), or by delivering to the Company other Common Shares held by such
Participant. The shares used for tax withholding will be valued at an amount
equal to the Market Value per Share of such Common Shares on the date the
benefit is to be included in Participant’s income. In no event shall the Market
Value per Share of the Common Shares to be withheld and/or delivered pursuant to
this Section 16 to satisfy applicable withholding taxes in connection with the
benefit exceed the minimum amount of taxes required to be withheld. Participants
shall also make such arrangements as the Company may require for the payment of
any withholding tax obligation that may arise in connection with the disposition
of Common Shares acquired upon the exercise of Option Rights.

17. Compliance with Section 409A of the Code.

(a) To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participants. This Plan and any grants made hereunder shall be administered
in a manner consistent with this intent. Any reference in this Plan to
Section 409A of the Code will also include any regulations or any other formal
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.

(b) Neither a Participant nor any of a Participant’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owing by a
Participant to the Company or any of its affiliates.

(c) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company shall make a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company shall not
pay such amount on the otherwise scheduled payment date but shall instead pay
it, without interest, on the tenth business day of the seventh month after such
separation from service.

 

A-14



--------------------------------------------------------------------------------

(d) Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.

18. Amendments.

(a) The Board may at any time and from time to time amend this Plan in whole or
in part; provided, however, that if an amendment to this Plan (i) would
materially increase the benefits accruing to participants under this Plan,
(ii) would materially increase the number of securities which may be issued
under this Plan, (iii) would materially modify the requirements for
participation in this Plan or (iv) must otherwise be approved by the
stockholders of the Company in order to comply with applicable law or the rules
of the NASDAQ Stock Market or, if the Common Shares are not traded on the NASDAQ
Stock Market, the principal national securities exchange upon which the Common
Shares are traded or quoted, then, such amendment will be subject to stockholder
approval and will not be effective unless and until such approval has been
obtained.

(b) Except in connection with a corporate transaction or event described in
Section 12 of this Plan, the terms of outstanding awards may not be amended to
reduce the Option Price of outstanding Option Rights or the Base Price of
outstanding Appreciation Rights, or cancel outstanding Option Rights or
Appreciation Rights in exchange for cash, other awards or Option Rights or
Appreciation Rights with an Option Price or Base Price, as applicable, that is
less than the Option Price of the original Option Rights or Base Price of the
original Appreciation Rights, as applicable, without stockholder approval. This
Section 18(b) is intended to prohibit the repricing of “underwater” Option
Rights and Appreciation Rights and will not be construed to prohibit the
adjustments provided for in Section 12 of this Plan. Notwithstanding any
provision of this Plan to the contrary, this Section 18(b) may not be amended
without approval by the Company’s stockholders.

(c) If permitted by Section 409A of the Code and Section 162(m), but subject to
the paragraph that follows, in case of termination of employment by reason of
death, disability or normal or early retirement, or in the case of unforeseeable
emergency or other special circumstances, of a Participant who holds an Option
Right or Appreciation Right not immediately exercisable in full, or any shares
of Restricted Stock as to which the substantial risk of forfeiture or the
prohibition or restriction on transfer has not lapsed, or any Restricted Stock
Units as to which the Restriction Period has not been completed, or any
Performance Shares or Performance Units which have not been fully earned, or any
other awards made pursuant to Section 10 subject to any vesting schedule or
transfer restriction, or who holds Common Shares subject to any transfer
restriction imposed pursuant to Section 15(b) of this Plan, the Administrator
may, in its sole discretion, accelerate the time at which such Option Right,
Appreciation Right or other award may be exercised or the time at which such
substantial risk of forfeiture or prohibition or restriction on transfer will
lapse or the time when such Restriction Period will end or the time at which
such Performance Shares or Performance Units will be deemed to have been fully
earned or the time when such transfer restriction will terminate or may waive
any other limitation or requirement under any such award.

Subject to Section 18(b) hereof, the Administrator may amend the terms of any
award theretofore granted under this Plan prospectively or retroactively, except
in the case of a Qualified Performance-Based Award (other than in connection
with the Participant’s death or disability, involuntary termination of the
Participant’s employment by the Company without cause, or a Change in Control)
where such action would result in the loss of the otherwise available exemption
of the award under Section 162(m) of the Code. In such case, the Board will not
make any modification of the Management Objectives or the level or levels of
achievement with respect to such Qualified Performance-Based Award. Subject to
Section 12 above, no such amendment shall impair the rights of any Participant
without his or her consent. The Board may, in its discretion, terminate this
Plan at any time. Termination of this Plan will not affect the rights of
Participants or their successors under any awards outstanding hereunder and not
exercised in full on the date of termination.

 

A-15



--------------------------------------------------------------------------------

19. Governing Law. The Plan and all grants and awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Delaware.

20. Effective Date/Termination. This Plan will be effective as of the Effective
Date. No grant will be made under this Plan more than 10 years after the
Effective Date, but all grants made on or prior to such date will continue in
effect thereafter subject to the terms thereof and of this Plan.

21. Miscellaneous Provisions.

(a) The Company will not be required to issue any fractional Common Shares
pursuant to this Plan. The Administrator may provide for the elimination of
fractions or for the settlement of fractions in cash.

(b) This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.

(c) To the extent that any provision of this Plan would prevent any Option Right
that was intended to qualify as an Incentive Stock Option from qualifying as
such, that provision will be null and void with respect to such Option Right.
Such provision, however, will remain in effect for other Option Rights and there
will be no further effect on any provision of this Plan.

(d) Any Evidence of Award may provide, in the event that the Participant engages
in any activity that is detrimental to the Company (as such activity may be
defined in any Evidence of Award): (i) for the forfeiture of any award granted
under this Plan, (ii) that the Participant return to the Company any Common
Shares that the Participant has not disposed of that were offered pursuant to
this Plan, and/or (iii) that the Participant pay to the Company in cash the
difference between any amount actually paid by a Participant for any Common
Shares received under this Plan that the Participant has disposed of and the
Market Value per Share of the Common Shares on the date the Participant acquired
the Common Shares under this Plan.

(e) No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Board or Compensation Committee, contrary to law or
the regulations of any duly constituted authority having jurisdiction over this
Plan.

(f) Absence on leave approved by a duly constituted officer of the Company or
any of its Subsidiaries shall not be considered interruption or termination of
service of any employee for any purposes of this Plan or awards granted
hereunder.

(g) No Participant shall have any rights as a stockholder with respect to any
shares subject to awards granted to him or her under this Plan prior to the date
as of which he or she is actually recorded as the holder of such shares upon the
stock records of the Company.

(h) The Administrator may condition the grant of any award or combination of
awards authorized under this Plan on the surrender or deferral by the
Participant of his or her right to receive a cash bonus or other compensation
otherwise payable by the Company or a Subsidiary to the Participant.

(i) Participants shall provide the Company with a written election form setting
forth the name and contact information of the person who will have beneficial
ownership rights upon the death of the Participant.

(j) If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify this Plan or any award
under any law deemed applicable by the Board or Compensation Committee, such
provision shall be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the Administrator, it shall be stricken
and the remainder of this Plan shall remain in full force and effect.

 

A-16